Hamilton, J.
Plaintiff below, defendant in error, brought suit against the plaintiff in error on a claim for damage to an automobile, caused by being struck by one of the street cars of the traction company.
The ease was tried for the first time some years ago, resulting in a judgment in favor of Reilly in the sum of $1,200. The traction company prosecuted error to the Court of Appeals, which court reversed the judgment, on the ground that the verdict and judgment were “not sustained by sufficient evidence, and that there is no other error apparent of record.” The cause was remanded to the Court of lOommon Pleas, and >a new trial had, resulting in a verdict and judgment for Reilly in the sum of $1,500. From that judgment, the *42traction company prosecutes error to this court, seeking a reversal on the grounds that the verdict and judgment are against the weight of the evidence and that there was error in the charge of the court on the measure of damages.
The question as to the weight of the evidence cannot be considered, since the case was formerly reversed on the weight of the evidence by this court. (See Section 11577, General Code.)
On the question of the charge on the measure of damages it is sufficient to say that the charge given at the second trial was substantially the same as given at the first trial, which this court held was not erroneous. If the charge were imperfect, the ■ruling of this court in the former trial would be binding, under the doctrine of the “law of the case.” Moreover, the court in the charge gave in substance the correct rule applicable to such cases.

Judgment affirmed.

Cushing and Ruchwalter, JJ., concur.